Opinion filed September 30, 2016




                                      In The


        Eleventh Court of Appeals
                                   __________

                              No. 11-14-00292-CR
                                  __________

STEPHANIE LAVON WORD A/K/A STEPHANIE PAYNE A/K/A
            STEPHANIE WORD, Appellant
                                         V.
                     THE STATE OF TEXAS, Appellee


                    On Appeal from the 104th District Court
                            Taylor County, Texas
                        Trial Court Cause No. 18770B


                     MEMORANDUM OPINION
      The jury convicted Stephanie Lavon Word a/k/a Stephanie Payne a/k/a
Stephanie Word of forgery by possessing counterfeit currency with the intent to pass
it. See TEX. PENAL CODE ANN. § 32.21(a)(1)(C), (b), (e) (West 2011). Appellant
pleaded “true” to a prior felony conviction alleged for enhancement purposes. The
trial court assessed her punishment at imprisonment for a term of ten years in the
Institutional Division of the Texas Department of Criminal Justice. In a single issue,
Appellant contends that the evidence presented at trial was insufficient to support
her conviction. We affirm.
                                          Background Facts
        On June 13, 2012, Appellant purchased a drink at the Lucky Mule Saloon with
a $100 bill at one register and then later purchased drinks at a different register using
another $100 bill. As the employees of the Lucky Mule were closing down the bar,
cashiers from the two registers identified two $100 bills as being counterfeit by using
counterfeit detector pens. According to the general manager, the bills did not feel
right and did not look real to him. He stated that the bills felt “like a dryer sheet”
and “[did not] appear to be cut right.”
        Police officers interviewed Appellant after Lucky Mule employees identified
her from a photo lineup as the person who had passed one of the counterfeit $100
bills.1 In a videotaped interview with Detective John Clark and Agent Adam
Newman, Appellant stated that she was not aware the $100 bills were counterfeit.
She told the officers that she obtained the $100 bills from a Hispanic male outside a
convenience store after the man asked her if she had change for the $100 bills.
Appellant said that she was able to give the man change because she had just cashed
her paycheck at Abilene Teachers Federal Credit Union (ATFCU) and had the
money to make change. However, Appellant’s transaction history at ATFCU did
not correspond with her statement. Appellant’s only transaction in June at ATFCU
was a cashed check for $54.74 on June 5.
                                                Analysis
        In her sole issue, Appellant challenges the sufficiency of the evidence to
support her conviction. We review a challenge to the sufficiency of the evidence,
regardless of whether it is denominated as a legal or factual sufficiency challenge,

        1
         Appellant could only be conclusively linked to one of the counterfeit $100 bills because one of the
cashiers had accepted more than one $100 bill that evening.

                                                     2
under the standard of review set forth in Jackson v. Virginia, 443 U.S. 307 (1979).
Brooks v. State, 323 S.W.3d 893, 912 (Tex. Crim. App. 2010); Polk v. State, 337
S.W.3d 286, 288–89 (Tex. App.—Eastland 2010, pet. ref’d). Under the Jackson
standard, we review all of the evidence in the light most favorable to the verdict and
determine whether any rational trier of fact could have found the elements of the
offense beyond a reasonable doubt. Jackson, 443 U.S. at 319; Isassi v. State, 330
S.W.3d 633, 638 (Tex. Crim. App. 2010). When conducting a sufficiency review,
we consider all the evidence admitted at trial, including pieces of evidence that may
have been improperly admitted. Winfrey v. State, 393 S.W.3d 763, 767 (Tex. Crim.
App. 2013); Clayton v. State, 235 S.W.3d 772, 778 (Tex. Crim. App. 2007). We
defer to the factfinder’s role as the sole judge of the witnesses’ credibility and the
weight their testimony is to be afforded. Brooks, 323 S.W.3d at 899. This standard
accounts for the factfinder’s duty to resolve conflicts in the testimony, to weigh the
evidence, and to draw reasonable inferences from basic facts to ultimate facts.
Jackson, 443 U.S. at 319; Clayton, 235 S.W.3d at 778. When the record supports
conflicting inferences, we presume that the factfinder resolved the conflicts in favor
of the verdict, and we defer to that determination. Jackson, 443 U.S. at 326; Clayton,
235 S.W.3d at 778.
      There is no dispute that Appellant passed at least one counterfeit $100 bill at
the Lucky Mule. Appellant contends that the evidence was insufficient to show that
she acted with intent to harm or defraud another because the evidence did not show
that she knew the $100 bill was counterfeit. Forgery requires the State to prove that
the defendant acted “with intent to defraud or harm another.” PENAL § 32.21(b);
Okonkwo v. State, 398 S.W.3d 689, 695 (Tex. Crim. App. 2013). “When intent to
defraud is the mens rea of the offense, the State must prove facts from which that
intent is deducible beyond a reasonable doubt and, in the absence of that proof, a
conviction will not be justified.” Okonkwo, 398 S.W.3d at 695 (citing Stuebgen v.
                                          3
State, 547 S.W.2d 29, 32 (Tex. Crim. App. 1977)). Beyond a reasonable doubt does
not require the State to disprove every conceivable alternative to a defendant’s guilt.
Ramsey v. State, 473 S.W.3d 805, 808 (Tex. Crim. App. 2015) (citing Merritt v.
State, 368 S.W.3d 516, 525 (Tex. Crim. App. 2012)).            “Direct evidence and
circumstantial evidence are equally probative, and circumstantial evidence alone
may be sufficient to uphold a conviction so long as the cumulative force of all the
incriminating circumstances is sufficient to support the conviction.” Id. at 809.
Intent may be inferred from circumstantial evidence, such as words, acts, or conduct.
Patrick v. State, 906 S.W.2d 481, 487 (Tex. Crim. App. 1995). However, intent to
defraud cannot be inferred from mere evidence of possession, passage, or
presentment of a forged instrument. Albrecht v. State, 486 S.W.2d 97, 102 (Tex.
Crim. App. 1972); Johnson v. State, 425 S.W.3d 516, 520 (Tex. App.—Houston [1st
Dist.] 2012, pet. ref’d).
       We initially note the evidence concerning the suspicious appearance of the
counterfeit bills. Additionally, Appellant’s account of how she acquired the $100
bills that she used at the Lucky Mule could not be verified. During her interview,
Appellant stated that the man she received the $100 bills from was driving a purple
vehicle with El Paso license plates, but Texas license plates do not have county
names on them. Detective Clark testified that he asked Appellant about how she
knew the plates were from El Paso and that he was not able to get a straight answer
from her. Additionally, Appellant stated that she was able to give the man change
because she had just cashed her check at ATFCU, but her transaction history did not
correspond with this statement. Furthermore, testimony regarding the surveillance
footage at the Lucky Mule showed that Appellant made two separate transactions at
two separate registers, each with a $100 bill. While the intent to defraud cannot be
inferred from the mere passage of a forged instrument, Appellant’s use of two $100
bills to make relatively small purchases suggests that she was attempting to convert
                                          4
counterfeit currency into legal tender.         Viewed collectively in the light most
favorable to the jury’s verdict, these items of circumstantial evidence support an
inference that Appellant knew that at least one of the $100 bills was counterfeit and
that she passed it with the intent to defraud. We conclude that a rational jury could
have found each element of the charged offense beyond a reasonable doubt. See
Jackson, 443 U.S. at 319. We overrule Appellant’s sole issue on appeal.
                                   This Court’s Ruling
      We affirm the judgment of the trial court.




                                                       JOHN M. BAILEY
                                                       JUSTICE


September 30, 2016
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                            5